282 S.W.3d 888 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
George W. CARLISLE, Jr., Defendant/Appellant.
No. ED 92749.
Missouri Court of Appeals, Eastern District, Division Five.
May 12, 2009.
George Carlisle, St. Peters, MO, pro se.
Scott Stork, St. Charles, MO, for respondent.
NANNETTE A. BAKER, Chief Judge.
George W. Carlisle, Jr. (Appellant) appeals from an order denying his motion to proceed in forma pauperis in his criminal proceeding. His criminal case is still pending in the trial court. This Court issued an order directing Appellant to show cause why his appeal should not be dismissed for lack of a final, appealable judgment. Appellant has filed a response to the order.
Appellant is appealing from an order denying his motion to proceed in forma pauperis and his criminal case is still pending in the trial court. Appellant has not been convicted and no judgment and sentence have been entered. Thus, there is no right to an appeal under section 547.070, RSMo 2000. State v. Welch, 865 S.W.2d 434, 435 (Mo.App. E.D.1993). Appellant asserts in his response that the denial of indigent status violates his constitutional rights. In essence, Appellant argues only the merits of his appeal. He does not assert there is a final, appealable judgment. Appellant's review, if any, is by extraordinary writ petition. See, Wray v. Adams, 103 S.W.3d 812, 813 (Mo.App. E.D.2003).
The appeal is dismissed without prejudice for lack of a final, appealable judgment.
PATRICIA L. COHEN, J. and KENNETH M. ROMINES, J., concur.